DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 1:  Line 8 recites “the at least one strip”.  Examiner notes that there is a lack of antecedent basis for this limitation in the claim.  Examiner is unsure whether this “strip” is intended to be the at least one engagement means or some other structural feature.
	Re Clm 8: Line 5 recites “the strip”.  Examiner notes that there is a lack of antecedent basis for this limitation in the claim.  Examiner is unsure whether this “strip” is intended to be the at least one engagement means or some other structural feature.
Claims 2-7 and 9-13 are dependent from Claims 1 and 8 and are therefore also rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010105307, hereafter ‘307.
Re Clm 1:  ‘307 discloses a method for forming a post for a roadway, guard rail or safety barrier system which has a beam and post construction, the post having a cross-section allowing a carriage mounting the beam to the post in use to slide along the post and at least one engagement means, the at least one engagement means hinders sliding movement of the carriage along the post (see figs), the method comprising: feeding a sheet metal blank through one or more rolls to form the post having the cross-section (paragraph 0352); cutting or slitting the outer face of the post to form the at least one strip (punching out tab, see figs 108 and 109); and plastically deforming (punching out tab is done so as to be plastically deformed, as shown in figs 108 and 109) the at least one strip from the outer face of the post to form the engagement means without separating the at least one strip from the outer face so that the at least one strip extends outwards from the cross-section of the post to be proud of an outer face of the post which faces, in use, the carriage securing the beam to the post (see figs 108 and 109). 
Re Clm 4:  ‘307 discloses (fig 108) wherein the at least one strip (108.12.60) has opposed ends (bottom of left and right ends) which remain connected to the outer face of the post, and a central section (top middle) which is proud of the outer face of the post. 
Re Clm 5:  ‘307 discloses (fig 108) wherein the at least one strip (108.12.60) has opposed ends (bottom of left and right ends) which remain connected to the outer face of the post, and a central section (top middle) which is proud of the outer face of the post, the opposed ends being located toward a longitudinal axis of the post (any longitudinal axis along the face of the post) and the central section being located away from the longitudinal axis of the post. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010105307, hereafter ‘307 in view of Johnson (US 3950846).
Re Clms 2 and 3:  ‘307 fails to disclose the method further comprising stretching the strip with a predetermined width, the width being measured in a direction along a longitudinal axis of the post, so that the plastic deformation of the strip occurs and the strip is stretched within a tensile strength of a material of the post.  
Johnson teaches a method of forming tabs (40) in sheet metal (22) by stretching past its elastic limit so that the deformation is plastic (see top of column 6).  Examiner notes that since the tabs (40 are not separated from the sheet 22, the tensile strength limit of the material has been exceeded.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have provided the method of plastically deforming the at least one strip by stretching the strip with a predetermined width, the width being measured in a direction along a longitudinal axis of .
Claims 7, 8, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010105307, hereafter ‘307.
Re Clm 7:  Johnson fails to explicitly disclose wherein the feeding, cutting or slitting, and plastically deforming are performed in that order.  However, Examiner notes that the order of the operations of feeding, cutting/slitting, and deforming, as disclosed by ‘307, has a finite number of combination steps, either feeding/rolling before the cutting/slitting and deforming or after the cutting/slitting and deforming.  Therefore, it would have been an obvious modification to one having ordinary skill in the art at the time of invention to have performed the known steps of feeding/rolling before the known steps of cutting/slitting and deforming for the purpose of providing an initial smooth surface (pre-cutting and deforming) for the rolling process. 

Re Clm 8:  ‘307 discloses (figs 108 and 109) a method for forming a post for a roadway, guard rail or safety barrier system which has a beam and post construction, the post having a cross-section allowing a carriage mounting the beam to the post in use to slide along the post, and at least one engagement means (108.12.60), the at least one engagement means hinders sliding movement of the carriage along the post, and the strip is connected at opposed ends to the outer face of the post (bottom of left and right sides of the tab), the method comprising: cutting or slitting the at least one strip in a sheet metal blank (punching the tab constitutes cutting/slitting); plastically deforming (by the punching process) the at least one strip from the outer face of the post to form the engagement means without separating the at least one strip from the outer face so that the strip extends outwards from the cross-section of the post to be proud of an outer face of the post which faces, in use, the carriage 
Examiner notes that ‘307 fails to disclose the method step order of cutting/slitting and deforming, and then feeding the sheet metal through one or more rolls to form the post having the cross-section, the rolls keeping clear of the at least one engagement means during roll forming the post. 
However, Examiner notes that the order of the operations of feeding, cutting/slitting, and deforming, as disclosed by ‘307, has a finite number of combination steps, either feeding/rolling before the cutting/slitting and deforming or after the cutting/slitting and deforming.  Therefore, it would have been an obvious modification to one having ordinary skill in the art at the time of invention to have performed the known steps of feeding/rolling after the known steps of cutting/slitting and deforming for the purpose of having better access to the location of the post face undergoing the cutting/slitting (punching of tag 108.12.60).  
Re Clm 11:  ‘307 discloses (fig 108) wherein the at least one strip (108.12.60) has opposed ends (bottom of left and right ends) which remain connected to the outer face of the post, and a central section (top middle) which is proud of the outer face of the post. 
Re Clm 12:  ‘307 discloses (fig 108) wherein the at least one strip (108.12.60) has opposed ends (bottom of left and right ends) which remain connected to the outer face of the post, and a central section (top middle) which is proud of the outer face of the post, the opposed ends being located toward a longitudinal axis of the post (any longitudinal axis along the face of the post) and the central section being located away from the longitudinal axis of the post. 
Re Clm 13:  ‘307 as modified above discloses wherein the cross-section of the post is one of the following shapes: a Z shape (see fig 108); an I shape; a C shape; a rectangular shape; an H shape; a U shape; and an O shape. 

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010105307, hereafter ‘307, as applied to claims 7, 8, and 11-13 above and further in view of Johnson (US 3950846).
Re Clms 9 and 10:  ‘307 fails to disclose the method further comprising stretching the strip with a predetermined width, the width being measured in a direction along a longitudinal axis of the post, so that the plastic deformation of the strip occurs and the strip is stretched within a tensile strength of a material of the post.  
Johnson teaches a method of forming tabs (40) in sheet metal (22) by stretching past its elastic limit so that the deformation is plastic (see top of column 6).  Examiner notes that since the tabs (40 are not separated from the sheet 22, the tensile strength limit of the material has been exceeded.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have provided the method of plastically deforming the at least one strip by stretching the strip with a predetermined width, the width being measured in a direction along a longitudinal axis of the post, so that the plastic deformation of the strip occurs and the strip is stretched within a tensile strength of a material of the post, as taught by Johnson, for the purpose of defining an extending tab for connection purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678